Exhibit BUILDING LEASE THIS BUILDING LEASE (this “Lease”) is made as of March 31, 2009, by and between SEMGROUP ENERGY PARTNERS, L.L.C., a Delaware limited partnership (“Landlord”), and SEMCRUDE, L.P., a Delaware limited partnership (“Tenant”). RECITALS WHEREAS, Landlord owns the real property described on the Exhibit A attached hereto and made a part hereof (the “Real Property”), and Landlord owns the buildings and improvements located on the Real Property, including without limitation (i) a building comprising office space (the “Office Building”), (ii) a building comprising laboratory space (the “Lab Building”), and (iii) two warehouse buildings (the “Warehouse Buildings”, and together with the Office Building and Lab Building, the “Buildings”). WHEREAS, Landlord desires to lease to Tenant, and Tenant desires to lease from Landlord, the Buildings, on the terms and conditions set forth herein. 1.TERM. The term of this Lease (the “Term”) shall begin on
